Claim(s) 1,5 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Plathe 2004/0160410.
As to claims 1,5, Plathe 2004/0160410 teaches a measurement system including measurement device 200; and a first probe (with no display) and second probe (with display), the probes connected such that they are connected to device 200 in a transmitting manner; the measurement device 200 having a control circuit; the first probe having an interface (all circuity between the tip of the probe and line 310) that passes a (input) single (via wire 310) based upon the tip of the first probe to the control circuit, the control circuit configured to generate and provide a control signal to the second probe to adjust the “display mode of the remote display” (Para 50) of the second probe based upon a signal (volts or resistance values?) that passed through wire 310.  The mode may be display ranges, auto-range functions (Para 55) that are operational parameters based on that signal via wire 310.  Such parameter relates to the parameter being measured which may be voltage, resistance (Para 37) which provide for different ranges, and thus the control signal is based on whether volts or resistance is being measured.  

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 16, note was made of the combination of lines 6-7, with remaining limitations; and that the control circuit of the first probe provides the control signal “to the second probe” (line 3 from last).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861